Exhibit 10.9
THIS WARRANT AND THE SHARES OF COMMON STOCK WHICH MAY BE PURCHASED PURSUANT TO
THE EXERCISE OF THIS WARRANT HAVE BEEN ACQUIRED FOR INVESTMENT AND HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS. SUCH
SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION
UNLESS THE COMPANY RECEIVES AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO IT
STATING THAT SUCH SALE OR TRANSFER IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SAID ACT AND ANY APPLICABLE STATE SECURITIES
LAWS.
ABTECH INDUSTRIES, INC.
WARRANT TO PURCHASE COMMON STOCK

      Warrant No.: ______   Number of Shares:                      

Date of Issuance: _____________ ___, 20___
 
     THIS CERTIFIES THAT, for good and valuable consideration, the receipt of
which is hereby acknowledged, ____________________, or its nominee (the
“Holder”), is entitled to subscribe for and purchase up to _______________
shares (as adjusted pursuant to Section 4 hereof) of the fully paid and
nonassessable $.01 par value Common Stock (the “Shares”) of ABTECH INDUSTRIES,
INC., a Delaware corporation (the “Company”).
     1. Exercise Price. The exercise price per Share (the “Exercise Price”)
shall be an amount equal to __________ Dollars ($_______) per share (subject to
adjustment pursuant to Section 4 hereof).
     2. Method of Exercise; Payment; Issues of New Warrant. This Warrant may be
exercised by the Holder hereof at any time on or prior to ________________.
Exercise shall be made, in whole or in part, by the surrender of this Warrant
(with the notice of exercise form attached hereto as Exhibit 1 duly executed) at
the principal office of the Company and by the payment to the Company of an
amount equal to the Exercise Price multiplied by the number of Shares being
purchased, which amount may be paid in cash, by check or wire transfer of
immediately available funds. In the event of any exercise of the rights
represented by this Warrant, certificates for the Shares so purchased shall be
delivered to the Holder hereof within a reasonable time and, unless this Warrant
has been fully exercised or expired, a new Warrant representing that portion of
the Shares, if any, with respect to which this Warrant shall not then have been
exercised, shall also be issued to the Holder within such reasonable time.
     3. Stock Fully Paid; Reservation of Shares. All of the Shares issuable upon
the exercise of the rights represented by this Warrant will, upon issuance and
receipt of the Exercise Price therefor, be fully paid and nonassessable, and
free from all taxes, liens and charges with

 



--------------------------------------------------------------------------------



 



respect to the issue thereof. During the period within which the rights
represented by this Warrant may be exercised, the Company shall at all times
have authorized and reserved for issuance sufficient shares of its Common Stock
to provide for the exercise of the rights represented by this Warrant.
     4. Adjustment of Exercise Price and Number of Shares. Subject to the
provisions of Section 2 hereof, the number and kind of securities purchasable
upon the exercise of this Warrant and the Exercise Price therefor shall be
subject to adjustment from time to time upon the occurrence of certain events,
as follows:
          A. In the event the Company shall at any time subdivide the
outstanding shares of Common Stock, or shall issue a stock dividend on its
outstanding Common Stock, the number of Shares issuable upon exercise of this
Warrant immediately prior to such subdivision or to the issuance of such stock
dividend shall be proportionately increased, and the Exercise Price shall be
proportionately decreased, and in the event the Company shall at any time
combine the outstanding shares of Common Stock, the number of Shares issuable
upon exercise of this Warrant immediately prior to such combination shall be
proportionately decreased, and the Exercise Price shall be proportionately
increased, effective at the close of business on the date of such subdivision,
stock dividend or combination, as the case may be.
          B. If the Company is recapitalized through the subdivision or
combination of its outstanding shares of Common Stock into a larger or smaller
number of shares, the number of shares of Common Stock for which this Warrant
may be exercised shall be increased or reduced in the same proportion as the
increase or decrease in the outstanding shares of Common Stock and the then
applicable Exercise Price shall be adjusted by multiplying such number of shares
of Common Stock purchasable upon exercise hereof immediately prior to such
subdivision or combination and the denominator of which shall be the number of
shares of Common Stock purchasable immediately following such subdivision or
combination.
          C. Subject to Section 2 hereof, in the event of any reorganization or
reclassification of the outstanding Shares (other than a change in par value, or
from no par value to par value, or par value to no par value, or as a result of
a subdivision or combination) or in the event of any consolidation or merger of
the Company with or into another entity in which more than 50% of the voting
power of the Company is disposed of, at any time prior to the expiration of this
Warrant, the Holder shall have the right, but not the obligation, to exercise
this Warrant. Upon such exercise, the Holder shall have the right to receive the
same kind and number of Shares and other securities, cash or other property as
would have been distributed to the Holder upon such reorganization,
reclassification, consolidation or merger had the Holder been the holder of
record of such date for determining those entitled to receive any such
distribution. The Holder shall pay upon such exercise the Exercise Price that
otherwise would have been payable pursuant to the terms of this Warrant. If any
such reorganization, reclassification, consolidation or merger results in a cash
distribution in excess of the Exercise Price provided by this Warrant, the
Holder may, at the Holder’s option, exercise this Warrant without making payment
of the Exercise Price, and in such case the Company shall, upon distribution to
the Holder, consider the Exercise Price to have been paid in full, and in making
settlement to the Holder, shall deduct an amount equal to the Exercise Price
from the amount payable to the Holder.

A-2



--------------------------------------------------------------------------------



 



          D. If the Company shall, at any time prior to the expiration of this
Warrant, dissolve, liquidate or wind up its affairs, the Holder shall have the
right, but not the obligation, to exercise this Warrant. Upon such exercise,
prior to such dissolution, liquidation or winding up, the Holder shall have the
right to receive, in lieu of the shares of the Company that the Holder otherwise
would have been entitled to receive, the same kind and amount of assets as would
have been issued, distributed or paid to the Holder upon any such dissolution,
liquidation or winding up with respect to the Shares had the Holder been the
holder of record of such date for determining those entitled to receive any such
distribution. If any such dissolution, liquidation or winding up results in any
cash distribution in excess of the Exercise Price provided for by this Warrant,
the Holder may, at the Holder’s option, exercise this Warrant without making
payment of the Exercise Price and, in such case, the Company shall, upon
distribution to the Holder, consider the Exercise Price to have been paid in
full, and in making settlement to the Holder, shall deduct an amount equal to
the Exercise Price from the amount payable to the Holder.
          E. The Company may retain a firm of independent public accountants of
recognized standing (who may be any such firm regularly employed by the Company)
to make any computation required under this Section 4, and a certificate signed
by such firm shall be conclusive evidence of the correctness of any computation
made under this Section 4.
          F. Whenever the number of shares shall be adjusted as required by the
provisions of this Section 4, the Company forthwith shall file in the custody of
its secretary or an assistant secretary, at its principal office, an Officer’s
Certificate showing the adjusted number of shares and setting forth in
reasonable detail the circumstances requiring the adjustment. Each such
Officer’s Certificate shall be made available at all reasonable times during
reasonable hours for inspection by the Holder.
     5. Fractional Shares. No fractional Shares will be issued in connection
with any exercise hereunder, but in lieu of such fractional Shares the Company
shall to the extent permitted by law make a cash payment therefor upon the basis
of the Exercise Price then in effect.
     6. Transfer, Exchange, Assignment or loss of Warrant.
          A. This Warrant may not be assigned or transferred except as provided
in this Section 6 and in accordance with and subject to the provisions of the
Securities Act of 1933, as amended, and the rules and regulations promulgated
thereunder (said Act and such rules and regulations being hereinafter
collectively referred to as the “Act”) and any applicable state securities laws,
rules and regulations. Any purported transfer or assignment made other than in
accordance with this Section 6 shall be null and void and of no force and
effect.
          B. Prior to any transfer of this Warrant, other than in an offering
registered under the Act, the Holder shall notify the Company of its intention
to effect such transfer, indicating the circumstances of the proposed transfer
and upon request furnish the Company with an opinion of its counsel, in form and
substance reasonably satisfactory to counsel for the Company, to the effect that
the proposed transfer may be made without registration under the Act or
qualification under any applicable state securities laws. The Company will
promptly notify the Holder if the opinion of counsel furnished to the Company is
reasonably satisfactory to

A-3



--------------------------------------------------------------------------------



 



counsel for the Company. Unless the Company notifies the Holder within ten
(10) days after its receipt of such opinion that such opinion is not reasonably
satisfactory to counsel for the Company, the Holder may proceed to effect the
transfer.
          C. Each certificate for Shares or for any other security issued or
issuable upon exercise of this Warrant shall contain a legend substantially to
the following effect:
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (“ACT”) OR APPLICABLE STATE SECURITIES LAWS. SUCH
SECURITIES MAY NOT BE TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER THE ACT
OR SUCH LAWS IN EFFECT AS TO SUCH TRANSFER OR IN THE OPINION OF COUNSEL, SUCH
TRANSFER MAY BE MADE PURSUANT TO AN APPLICABLE EXEMPTION THEREFROM.”
          D. Any assignment permitted hereunder shall be made by surrender of
this Warrant to the Company at its principal office with the Assignment Form
attached hereto as Exhibit 2 duly executed. In such event the Company shall,
without charge for any issuance or transfer tax or other cost incurred by the
Company with respect to such transfer, execute and deliver a new Warrant in the
name of the assignee named in such instrument of assignment and this Warrant
shall promptly be cancelled. This Warrant may be divided or combined with other
warrants which carry the same rights upon presentation thereof at the principal
office of the Company together with a written notice signed by the Holder
thereof, specifying the names and denominations in which new warrants are to be
issued.
          E. Upon receipt by the Company of evidence satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant and of indemnity
satisfactory to the Company, and upon surrender and cancellation of this
Warrant, if mutilated, the Company will execute and deliver a new Warrant of
like tenor and date and any such lost, stolen, or destroyed Warrant shall
thereupon become void. Any such new Warrant executed and delivered shall
constitute an additional contractual obligation on the part of the Company,
whether or not the Warrant so lost, stolen, destroyed or mutilated shall be at
any time enforceable by anyone.
     7. Representations of the Company. The Company represents that all
corporate actions on the part of the Company, its officers, directors and
shareholders necessary for the sale and issuance of the Shares pursuant hereto
and the performance of the Company’s obligations hereunder were taken prior to
and are effective as of the effective date of this Warrant.
     8. Rights of Shareholders. No holder of this Warrant shall be entitled, as
a Warrant holder, to vote or receive dividends or be deemed the holder of Common
Stock or any other securities of the Company which may at any time be issuable
on the exercise hereof for any purpose, nor shall anything contained herein be
construed to confer upon the holder of this Warrant, as such, any of the rights
of a shareholder of the Company or any right to vote for the election of
directors or upon any matter submitted to shareholders at any meeting thereof,
or to give or withhold consent to any corporate action (whether upon any
recapitalization, issuance of

A-4



--------------------------------------------------------------------------------



 



stock, reclassification of stock, change of par value or change of stock to no
par value, consolidation, merger, conveyance, or otherwise) or to receive notice
of meetings, or to receive dividends or subscription rights or otherwise until
the Warrant shall have been exercised and payments made thereof and the Shares
purchasable upon the exercise hereof shall have become deliverable, as provided
herein.
     9. Notices. Etc. All notices and other communications from the Company to
the Holder shall be mailed by first class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
the Holder.
     10. Governing Law, Headings. This Warrant is being delivered in the State
of Arizona and shall be construed and enforced in accordance with and governed
by the laws of such State. The headings in this Warrant are for purposes of
reference only, and shall not limit or otherwise affect any of the terms hereof.
     Issued this ______ day of _____________, 20__.

           
ABTECH INDUSTRIES, INC.
      By:           Glenn R. Rink, President and C.E.O.   

A-5



--------------------------------------------------------------------------------



 



EXHIBIT 1
NOTICE OF EXERCISE

     
TO:
  ABTECH INDUSTRIES, INC.
 
  Attn: President

     1. The undersigned hereby elects to purchase _______________ shares of
Common Stock of ABTECH INDUSTRIES, INC. pursuant to the terms of the attached
Warrant, and tenders herewith payment of the purchase price of such shares in
full, together with all applicable transfer taxes, if any.
     2. Please issue a certificate or certificates representing said shares of
Common Stock in the name of the undersigned or in such other name as is
specified below:

             
 
     
 
(Name)    
 
           
 
           
 
     
 
   
 
           
 
     
 
   
 
           
 
     
 
(Address)    
 
           
 
           
 
     
 
(Signature)    
 
           
 
(Date)
           

 



--------------------------------------------------------------------------------



 



EXHIBIT 2
ASSIGNMENT FORM
     FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers
unto                                                    
                                                  (Name and Address) the right
to purchase Shares represented by this Warrant to the extent of
                    shares of Common Stock and does hereby irrevocably
constitute and appoint
                                                                     
            attorney-in-fact, to transfer the same on the books of the Company
with full power of substitution in the premises.

             
 
     
 
(Signature)    
 
           
 
           
 
     
 
(Title)    
 
           
 
           
 
(Date)
           

 